 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBig Three Industrial Gas & Equipment Co. and Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO. Case 23-CA-6190June 23, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn February 18, 1977, Administrative Law JudgeDonald R. Holley issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief and GeneralCounsel filed limited exceptions and a brief insupport thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.We adopt the Administrative Law Judge's findingthat Messrs. Park, Alexander, Richardson, Osborn,Reddoch, Lindsay, and Fagan are supervisors withinthe meaning of Section 2(11) of the Act. In supportof that finding, we note that, in addition to theevidence relied on by the Administrative Law Judge,the record shows that the above-named individualspossess the independent authority to terminate anddiscipline employees, and effectively recommendsuch actions.Secondly, we adopt his findings that SupervisorsPark, Richardson, Osborn, Lindsay, and Petersviolated Section 8(a)(l) by interrogating, threatening,and promising benefits to employees to discourageunion activity. We further adopt his finding that, inAugust 1976, the Respondent terminated 34 employ-ees, its entire maintenance work force, in violation ofSection 8(a)(3), in order to dissipate support for theUnion. In doing so, however, we disavow theAdministrative Law Judge's conjectures in regard towhether union activity was discussed at a manage-ment meeting immediately preceding the termina-tions. These conjectures are without support in therecord and are, in any event, completely unnecessaryto a finding that the terminations violated Section8(a)(3).Finally, we have determined to reverse the Admin-istrative Law Judge's finding that the suspension ofemployees Fairless and Coryell did not violateSection 8(aX3) of the Act, as contrary to thepreponderance of the uncontroverted evidence. OnAugust 17, 1976, Coryell, Fairless, and anotheremployee, Lee Judd, all left the company grounds tohave dinner in violation of an announced companyrule. The Administrative Law Judge found thatRespondent knew that Coryell and Fairless hadsigned authorization cards, but that Judd had not;that Supervisor Richardson knew that all three hadleft the plant that night; and that Richardson waspresent when Plant Maintenance SuperintendentBorey suspended Coryell and Fairless. The Adminis-trative Law Judge, however, found no violation onthe grounds that the record did not show that Boreypersonally knew that Judd had also violated the rule.We conclude, however, that such knowledge byBorey is not necessary for a finding of an 8(a)(3)violation here.As found by the Administrative Law Judge,Richardson knew that all three had violated the rule.He reported to Borey the misconduct of Coryell andFairless only, and the following day they weresuspended by Borey in his presence. Further,Richardson told Judd on the day of the suspension,as credited by the Administrative Law Judge, "Lee,don't leave the plant any more without punchingout.... Don't worry about it though, we're notafter you." This statement and the preceding eventswarrant the inference that Richardson effectivelyrecommended Coryell's and Fairless' discipline orplayed a part therein. It also establishes his wrongfulmotive in doing so. It is well established that suchunlawful motive is attributable to Respondent even ifthe latter was not aware of the reason for its agent'sconduct or even if Respondent, in fact, was merelyacting to implement a lawful policy.' Accordingly,we find that Respondent, through Richardson'sactions, violated Section 8(a)(3) of the Act whenBorey suspended Coryell and Fairless. To that end,we will modify the Administrative Law Judge'srecommended Order.AMENDED REMEDYAs we have found that Coryell and Fairless' 3-daysuspensions were undertaken in violation of Section8(a)(3) of the Act, we shall order that they bereimbursed for those suspensions, with interest to becomputed in the usual manner, as set forth in theRemedy section of the Administrative Law Judge'sdecision dealing with the unlawful terminations.i Sears, Roebuck and Co.. 172 NLRB 2222, fn. I (1968).230 NLRB No. 48392 BIG THREE INDUSTRIAL GAS & EQUIPMENT CO.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Big Three Industrial Gas & Equipment Co.,Houston, Texas, its officers, agents, successors, andassigns, shall take the action set forth in therecommended Order, as so modified.1. Substitute the following for paragraph l(e):"(e) Discouraging membership in or activities onbehalf of, Oil, Chemical and Atomic WorkersInternational Union, AFL-CIO, or any other labororganization of its employees, by discharging and/orsuspending employees because of their activities onbehalf thereof or otherwise discriminating in regardto the hire or tenure of employment or any terms orconditions of employment of its employees."2. Insert the following as paragraph 2(b) andreletter the subsequent paragraphs accordingly:"(b) Make employees Coryell and Fairless wholefor any loss of pay due to their unlawful 3-daysuspension, in accordance with the manner set forthin the Remedy section."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance togive evidence, the National Labor Relations Boardhas found that we violated the National LaborRelations Act, as amended, and we have beenordered to post this notice.The Act gives the employees the following rights:To engage in self-organization, to form,join, or assist any unionTo bargain collectively through represen-tatives of their own choosingTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT do anything that interferes withthese rights. More specifically,WE WILL NOT interrogate you regarding yourunion activities or sentiments or regarding theunion activities or sentiments of your fellowemployees.WE WILL NOT threaten you with reprisalsbecause you chose to engage in union activities.WE WILL NOT promise benefits or betterworking conditions to dissuade you from partici-pating in union activities.WE WILL NOT create the impression that theunion activities of our employees are undersurveillance by management.WE WILL NOT discharge or suspend employeesfor engaging in union activity on behalf of Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, or any other labor organiza-tion.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights under Section 7 of the Act.WE WILL offer T. T. Aldridge, Thomas All-bright, James Bowlin, Jesse D. Burleson, GaryCarrico, John E. Coryell, Richard A. Dickman,James L. Ellis, William Fairless, Alan E. Fowler,Robert M. Fox, Kenneth Gatlin, Tom Hurt,Louren Lamb, Daniel G. Leggett, Jesse Lopez,Richard McBride, Steve McKnight, Robert Mol-is, Robert Rhoades, Richard Michael Robb,Charles Rodriguez, Talmadge F. Smith, JeffStevenson, Ricky Talent, J. K. Trojanowski, FredWalker, Johnnie M. Williams, Marvin J. Wil-liams, Steve Wylie, Ken Tadlock, Mike Vickery,Lee Judd, and Floyd Williams immediate and fullreinstatement to their former jobs or, if such jobsno longer exist, to a substantially equivalentposition of employment, without prejudice totheir seniority or other rights, and WE WILL makeeach of these employees whole for any loss of payhe or she may have suffered by reason of ourdiscrimination against them.WE WILL make whole employees John E.Coryell and William Fairless for any loss of paydue to their unlawful 3-day suspension.BIG THREE INDUSTRIALGAS & EQUIPMENT Co.DECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge: Upon acharge and an amended charge filed by the above-namedUnion on August 31 and September 7, 1976, respectively, acomplaint was issued on October 4, 1976, alleging thatRespondent Big Three Industrial Gas & Equipment Co.,herein called Big Three or the Respondent, had engaged inand is engaging in unfair labor practices within themeaning of Section 8(aXI) and (3) of the National LaborRelations Act, as amended, herein called the Act. TheRespondent filed an answer denying that it had engaged inthe alleged unfair labor practices.393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA hearing in this proceeding was held before me inHouston, Texas, on December 8, 9, and 10, 1976.1Following the close of the hearing, Respondent andGeneral Counsel filed briefs with the Administrative LawJudge.On the entire record in the case, the briefs, and from myobservations of the witnesses, I make the following:FINDINGS OF FACT1. JURISDICTIONThe complaint alleged and the answer admitted that theRespondent, a Texas corporation, has, at all times materialherein, maintained its principal place of business atHouston, Texas, with an office and place of businesslocated at 11400 Bay Area Boulevard, Pasadena, Texas,where it engaged in the manufacture of oxygen, acetylene,and nitrogen.During the past 12 months which is a representativeperiod, it manufactured, sold, and shipped products valuedin excess of $50,000 from its Pasadena, Texas, facilitydirectly to States of the United States other than the Stateof Texas.Upon these admitted facts, I find that the Respondenthas been at all times material herein an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union herein has been,at all times material herein, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues presented in this case are:I. Whether Joe Park, Gerald Alexander, John Richard-son, Ray Osborn, Lynn Reddoch, Albert Lindsay, and A.J. Fagan are supervisors within the meaning of Section2(11) of the Act.2. Whether the Respondent engaged in specific viola-tions of Section 8(a)(1) of the Act alleged in the complaint.3. Whether the Respondent suspended employeesWilliam Fairless and John Coryell for 3 days on August 18,1976, for reasons violative of Section 8(a)(1) and (3) of theAct.24. Whether the Respondent terminated 34 namedemployees on August 25, 1976, for discriminatory reasonswithin the meaning of Section 8(a)(1) and (3) of the Act.At the hearing, General Counsel was permitted to amend the complaintas follows: Par. 6 -H. R. Smith, chairman of the board rather thanpresident; Sid Peters, general manager rather than maintenance manager;and change A. J. Fayan to A. J. Fagan. Par. 15 -strike "discharge" andsubstitute therefore "terminated." Respondent was thereafter permitted toamend its answer as follows: Par. 6 -change denial to admission that H. R.Smith, Sid Peters, Tom Beville, and Roland Borey are supervisors within themeaning of Sec. 2(11) of the Act; pars. 19(c) and (d) -strike "companyB. BackgroundBig Three operates plants at various points in Texas andelsewhere. The only plant directly involved in this proceed-ing is the plant located at Pasadena, Texas, which is knownas the Bayport plant.Prior to the end of October or beginning of November1975, Respondent accomplished the maintenance work atits Bayport plant by utilizing a small utility crew and bysubcontracting most of the work to Brown & Root, a largenonunion contractor. On occasion, a team of specialistscalled the SMAT team or group,3employed by Respon-dent and utilized as a traveling troubleshooting forcewould perform limited work at the plant.The record reveals various Respondent officials becamedisenchanted with the state of maintenance at the Bayportplant in late 1975. To remedy the situation, the SMATgroup was taken off the road and assigned to Respondent'smaintenance department at the Bayport plant. The mem-bers of the SMAT group were told that Respondentintended to hire its own maintenance force and phaseBrown & Root out at the Bayport plant. Additionally therewas indication that once the maintenance situation wasunder control again at the Bayport plant, the SMAT groupwould go on the road again.Effectuating its plan, Respondent hired many mainte-nance employees (i.e., millwrights, pipefitters, welders, andhelpers) during late fall of 1975 and early 1976.Thus, by mid-July 1976, Respondent's maintenanceforce at the plant was overstaffed to some extent and itsought to reduce it by eliminating some so-called dead-wood. Accordingly, four employees from Respondent'smaintenance crew and two Brown & Root maintenancepeople were informed they would be laid off on Friday,July 16, 1976.C. The Union CampaignRespondent's above-mentioned layoff plans triggered aunion organization campaign at the Bayport plant. Thus,employees Richard Robb, Thomas Hurt, and several otheremployees, upon learning a layoff was to occur, went to theoffice of Respondent's assistant maintenance supervisor,Joe Park, and complained that they had understood that inevent of a layoff Brown & Root maintenance personnelwould be removed before Respondent's own personnel.The matter was thereafter adjusted by Respondent as itagreed to refrain from laying off three Respondentemployees, but laid off a fourth man who cussed out hissupervisor when informed he was to be laid off. Aftertalking to Park, Hurt contacted Mr. L. Q. Black, Interna-tional representative of the Union, and inquired what theemployees should do to organize the Bayport plant. Blackindicated the first step would be to acquire the signaturesof 51 percent of the employees on union authorization andsupervisors" and substitute therefore "John Richardson"; and par. 19(0f) -strike "leaderman and supervisors" and substitute therefore "maintenancemembers."2 General Counsel was permitted to amend the complaint to allege thecorrect date of suspension at the hearing.3 SMAT is the abbreviation of Special Maintenance and TechnicianTeam.394 BIG THREE INDUSTRIAL GAS & EQUIPMENT CO.applications for membership cards. Employee RichardRobb obtained a number of cards from the Union on July14, 1976. Robb and Hurt thereafter distributed the cardsamong Respondent's maintenance employees, utility em-ployees, and operations or production employees. ByAugust 25, some 38 cards had been signed, most within themaintenance department. Operations employees werereluctant to sign. Respondent's maintenance and utilitygroups were terminated on the above-mentioned date. Atthat time, the signatures of 51 percent of the production,maintenance, and utility employees had not been obtained.D. The Supervisory IssueThe complaint alleges that I 1 named individuals were, atall times material herein, agents of Respondent andsupervisors within the meaning of Section 2(11) of the Act.Respondent admits that H. K. Smith, chairman of theboard; Sid Peters, general manager; Tom Beville, plantmanager; and Roland Borey, plant maintenance superin-tendent, are agents and supervisors as alleged, but deniedthe allegation as to the following: Joe Park, assistantmaintenance superintendent; Gerald Alexander, personneldirector; John Richardson, maintenance supervisor; RayOsborn, maintenance supervisor; Lynn Reddoch, mainte-nance supervisor; Albert Lindsay, maintenance supervisor;and A. J. Fagan, maintenance supervisor.The record reveals that, with exception of Park andAlexander, the persons whose status is disputed are personswhom the employees regard as their immediate supervisors.These individuals, Richardson, Osborn, Reddoch, Lindsay,and Fagan, all wear white hats worn by other managementpersonnel and, with exception of Fagan, who is paid anhourly rate, are salaried employees. During the timesmaterial herein, each of the line supervisors had officespace in or conducted business in a separate buildinglocated at the front of the plant which was called the"White House" and they were designated as supervisors inRespondent correspondence. The record clearly revealsthat the line supervisors, as well as Park, had an exercisedauthority to: interview applicants for employment; directtheir subordinates in the performance of their work tasks;change employees from one work task to another insituations wherein supervision was also changed; grantrequests for time off; determine who worked overtime andhow long they would work; and recommend that employ-ees receive wage increases. Alexander, Respondent'spersonnel manager, is in charge of training and personnelat the Bayport plant, and is supervised by GeraldDowman, Respondent's corporate director of personnel.Park, the assistant maintenance superintendent, supervisedthe line supervisors. I conclude that Respondent's conten-tion that the above-named individuals are not agents ofRespondent to be spurious as they each possess multipleindicia of supervisory authority. Accordingly, I find thatPark, Alexander, Richardson, Osborn, Reddoch, Lindsay,and Fagan were, and have been at all times material herein,agents of Respondent and supervisors within the meaningof Section 2(1 1) of the Act.4 M.J Pirolli & Sons, Inc., 194 NLRB 241, 246 (1971), enfd. 80 LRRM3170, 68 LC Para. 12.843 (C.A. 1, 1972). cert. denied 409 U.S. 1008, andcases cited therein.E. The Alleged 8(aX)(1) ConductGeneral Counsel called some six witnesses to prove theindependent allegations of Section 8(aXI) of the Actalleged in paragraphs 7, 8, 9, and 10 of the complaint.These witnesses attributed certain acts and conduct toSupervisors Park, Richardson, Osborn, Lindsay, andPeters. Respondent failed to cause any of the namedsupervisors to testify, although the record reveals that theywere still in the employ of Respondent or their wherea-bouts were known. Such inaction virtually eliminates anyquestion of credibility in this case as I conclude thetestimony of General Counsel's witnesses was plausibleand I infer that had Respondent produced the supervisorsas witnesses, their testimony would have been adverse tothe interest of Respondent.4Discussion of the testimonypertaining to each of the named supervisors is set forthbelow.51. By Assistant Maintenance Superintendent JoeParksEmployee Lee Thomas Judd testified he conversed withPark about July I in the latter's office concerning a raise.Judd observed he had been put in for a raise and stated hefelt he deserved it. Park replied, "there's no doubt about it.If it was left up to me, I'd bring you up to $7.50. .... Ican't do it right now." Judd then stated, "As far as theUnion is concerned" and Park interrupted him to observe"We know, you haven't signed a card." I find that byindicating, in the above-described context, that Respon-dent knew Judd hadn't signed a card, Park's commentsuggested that Respondent was maintaining surveillance ofthe employees' union activities and, accordingly, I find theremark constituted a violation of Section 8(a)(1) of the Act.Thomas Hurt, who was the only employee to activelyassist Mike Robb in the solicitation of union authorizationcards, testified he had occasion to visit the maintenancesupervisor's office on July 23. When he walked in, Parksaid, "Tom, what is all this union bullshit about?" Hurtreplied, "Well, everyone is talking about the Union" andPark said, "That's not what I'm referring to -who'spassing out the cards?" Hurt answered that he didn't knowand Park then asked, "Who are the agitators?" Hurt toldhim he couldn't tell him that. Thereupon Park asked whatthe problems were and inquired whether maintenancecould block the Union. Hurt replied he felt maintenancecould block the Union and Park then informed him if theycould they could have anything to satisfy their gripes andbitches. I find Respondent, through the actions of Park,violated Section 8(a)(1) of the Act on July 23 byinterrogating employee Hurt concerning the union activi-ties of employees and by promising to remedy gripes andbitches if the employees would block the Union.Employees Richard Michael Robb and Thomas Hurtboth gave testimony concerning a conversation which theyhad with Park in an office at the White House in late July.Robb placed the conversation as having occurred on July22 and Hurt testified it occurred on Sunday, July 25.Regardless of the actual date, both employees indicated theI All dates are in 1976 unless otherwise indicated.395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation took place after they had completed work andthat employee Talmadge Smith accompanied them to theoffice pursuant to Park's previous request that they stop byafter work so they could go have a beer. Hurt, corroboratedby Robb, testified Park greeted them by saying he wasashamed of them because they didn't tell him they weregoing to organize the Union so he could help them -touse this as leverage to get more benefits and better workingconditions at the plant. During the conversation, Parkasked how much time they had, indicating they wanted tostraighten out some things. He concluded stating he hadworked with unions before and they had done nothing buttake money from the people; he had never seen a unionthat did anything for the working man. I find that Parkclearly sought during the conversation in question to causeRobb and Hurt, who he then knew to be the leaders of theunion campaign, to abandon or slow down their unionactivities, by, in effect, promising that Respondent wouldgrant better benefits and improve working conditions toavoid unionization. I find that such conduct violatedSection 8(a)( ) of the Act as alleged.2. By Maintenance Supervisor John RichardsonShortly after Richardson had been introduced to em-ployee Robb and others as their "new mechanical supervi-sor," the employees freely discussed the Union with him.Employee Hurt explained the relationship as follows:John Richardson had come up there. He was a newman with the company. He was trying to get in goodwith the men, which like I explained to him, I hated tosee a new man come into the company at this timebecause of the problems we were having.Mr. Richardson, we got to talking to him, and hewould tell us what was going on in the supervisor'smeetings. I mean this was a "big leak" from the WhiteHouse.He told us that at the last supervisor meeting he hadheard that Tom Hurt and Mike Robb would never goanywhere with this company because [we] had tried toget a union in there, and that he felt that if we neededto get a jump on trying to find another job, this wouldbe the time to do it.We went ahead and talked about other things in theunion and the problems the company was having.**At this particular meeting, he had stated that one ofour big leaks was Mr. Bowlin, carrying tales over to theWhite House.General Counsel contends that Richardson, by engagingin the above conversation, which is set forth in thewitnesses' words, threatened Robb and Hurt by tellingthem they would never be promoted and they should seekother jobs and intimidated them by giving the impression6 Allbright claimed he saw a piece of paper indicating operators were toreceive $7.90 per hour several days before the conversation. Respondent'switnesses denied the operators received a raise before November. I find therecord evidence insufficient to show that operators were actually given a 40-cent-per-hour raise.their union activities were under surveillance. Richardson'smotivation remains unknown as he did not testify at thehearing.Review of case law concerning the speaker's intent ormotive when making statements which arguably constituteviolations of Section 8(aXl1) reveals that, in circumstancessuch as are presented here, the test as to whether employerstatements are violative of Section 8(aXl) turns not on themotive for the conduct, as in a discriminatory dischargecase under Section 8(aX3), but on its reasonable effect onthe employees. Impact Die Casting Corporation, 199 NLRB268, 271 (1972); and N.LRB. v. Illinois Tool Works, 153F.2d 811, 814 (C.A. 7, 1946). In agreement with GeneralCounsel, I find Robb and Hurt could have reasonablyconcluded, upon hearing Richardson's comments, thatRespondent was going to punish them for engaging inunion activities and that Richardson gave them theimpression their union activities were under surveillance.Accordingly, I find the comments violated Section 8(aXl)of the Act.On August 17, Richardson spoke with employee All-bright. During the conversation, Allbright observed some-one was telling management what was going on inconnection with the Union. Richardson thereupon in-formed Allbright that employee Jim Bowlin was going tothe White House and giving all the names of people whohad signed cards so the White House knew who had signedand who hadn't. Richardson also informed Allbright thathe had attended a supervisors' meeting earlier and thatBowlin had been the only employee in attendance. At ornear the same time, Allbright told Richardson the employ-ees had been able to sign up all of maintenance, but werehaving trouble signing up the operators and getting 51percent of all the employees signed up. Richardson statedthe reason the operators wouldn't sign was the Companyhad offered them a 40-cent raise.6I find that Respondent,through the above-described conduct of Richardson,sought to create the impression that the employees' unionactivities were under surveillance and I find that it soughtto deter union activities among the operators by indicatingthey were to receive a 40-cent-per-hour raise. Both actionsconstitute violation of Section 8(aXl) as alleged.On August 20 Richardson and employee Trojanowskidiscussed the Union and Richardson informed the employ-ee "John, you'll all get fired ... you're going to get fired,just as sure as the world goes around .... They're going torun everybody out and bring in contract maintenance." Ifind that Respondent threatened Trojanowski and otheremployees by the above-described conduct and thereforeviolated Section 8(aXl) of the Act. I further find that noevidence was offered at the hearing to prove the allegationset forth in paragraph 8(f) of the complaint and, according-ly, I shall recommend dismissal of the allegation.7Supervisor Richardson had a similar conversation withemployee James Ellis around August 23. He told thisemployee that Bowlin was a company snitch and that heran to the White House with all information he hadI Par. 8(f) alleged that Richardson "on or about August 20, 1976,threatened an employee by telling him that he had seen Respondentterminate employees once at another location as a result of the Union, andthat Respondent could do it again at its Pasadena, Texas, facilities."396 BIG THREE INDUSTRIAL GAS & EQUIPMENT CO.concerning the Union. Richardson suggested the employ-ees drop him or give him the "silent treatment" if he camearound. He went on to say that Supervisor Ray Osborn hadpromised Bowlin a white hat if he would give the office anyinformation he had regarding the Union. I find thatRespondent sought, through this conduct by Richardson,to create an impression that the employee's union activitieswere under surveillance and that such conduct violatesSection 8(a)(1) of the Act.3. By Maintenance Supervisor Ray OsbornApproximately July 15, Osborn approached employeeTrojanowski and asked him how everyone's pulse wasbeating. The employee replied "not too good, before youknow it there's going to be a bunch of people talking unionaround here." Osborn replied, "Oh, you damn old Pollock,you know good and well everyone's talking union already-it's nothing new." Trojanowski testified that Richardsonthereafter told him if the union talk kept up they were allgoing to get fired, asking what good a bunch of supervisorswould be to Big Three if they didn't have anyone tosupervise. I find that Respondent unlawfully interrogatedan employee and unlawfully threatened to dischargeemployees if they continue their union activities throughOsborn's remarks, and find that such conduct violatedSection 8(a)(1) of the Act.During the week of July 22, Osborn conversed withemployee James Ellis. At that time, Osborn stated if theemployees didn't forget about the union bit, they weregoing to run off the whole damn bunch, especially if theycontinued to get operations people to sign cards. Thereaf-ter, Osborn told the witness that the jobs of him and hisbuddy were secure, but that Respondent intended to get ridof five "bad apples" named as Mike Robb, Thomas Hart,Bill Fairless, John Trojanowski, and Mike Allbright. I findthat Osborn's comments threatened employees in violationof Section 8(a)(l) of the Act.4. By Maintenance Supervisor Albert LindsayEmployee John Trojanowski visited Supervisor "Chief'Lindsay at his trailer on June 29. During the conversationbetween the two, Lindsay commented on the union talkthat was occurring at the plant and informed Trojanowskithat the Union was a good way for all of them to get fired.He referred to a situation at Respondent's Beaumont plantand said, "It happened there, and it will happen heretoo. ... The old man will just run you all off. He'd closethe plant down if he had to before he would go Union."Trojanowski testified he understood the reference to the"old man" to be a reference to H. K. Smith, Respondent'schairman of the board. I find that Respondent threatenedemployees with discharge if they engaged in union activitythrough the above-described comments and find that suchconduct violated Section 8(a)(1) of the Act.Subsequently, around July 15 Lindsay had a conversa-tion, much like the one set forth above, with employeeI Other meetings were held, with about the same number of employeesattending and those meetings were conducted in much the same manner asthe meeting under discussion.9 Robb placed the conversation as having occurred on July 30 andThomas Allbright. "Chief' told Allbright he had betterleave the Union alone because he had seen it trying to getstarted in the Beaumont plant and there was a layoff.Lindsay went on to say people would be called in fromother plants to run the operations part of it (Bayport plant)and outside contractors would be called in to do themaintenance work. Lindsay concluded saying he hadbetter leave it alone or he'd run off the whole maintenancecrew there and do the exact same thing. Allbright testifiedhe understood Lindsay to be predicting what H. K. Smithwould do. I find that Respondent unlawfully threatenedemployees for engaging in union activities through theabove remarks and that such conduct violated Section8(aX)(1) of the Act.5. By General Manager Sid PetersSome 2 weeks after the employee union activity began inearnest, General Manager Peters decided to see what hecould do about ascertaining and curing the matters whichwere bothering employees. Thus, on July 26, he held ameeting in the conference room at the White House, wheresome 20 employees were summoned and remained forabout 4 hours.8Peters indicated to the employees that hewanted to bring them back together; that he felt they hadsome problems they needed to work out. Thereafter thegripes and complaints of the employees were solicited andthe noteworthy ones were put by Peters on a blackboard.Matters mentioned included a new shop, a decent luncharea, and hospitalization insurance. At the conclusion ofthe meeting, Peters indicated he would take some of thecomplaints up with Respondent's corporate headquartersand would report feedback to the employees.On August 2, employees Robb and Hurt sought outPeters. Hurt had laid the groundwork for the ensuingconversation several days earlier by telling Peters hismeetings with the employees had not been well received;that they wanted quick action and felt they were beingmessed around by the Company. Hurt testified that he andRobb approached Peters on August 2 because they hadbeen unable to get 51 percent of the employees to signunion cards and they wanted to get Peters to agree to aninterim measure which would permit them to continue toorganize. Hurt asked Peters what he thought of a companyunion at the outset of the conversation and Peters indicatedhe didn't think a company union would work. Hurt thensuggested a committee and Peters' reaction was thatprobably wouldn't work either but if a committee was usedit would have to be small. When it appeared Peters was notgoing to make any definite commitment, Robb told him"Sid, you know we hold the cards?" Peters then asked theemployees if they could cool things down in the field andget them to back off the Union. Hurt and Robb indicatedthey could so as Peters suggested.9The complaint alleges, and I find, that Respondentviolated Section 8(aX)() of the Act by attempting to causeemployees Hurt and Robb to "cool down" the unionactivity of employees until Peters and Respondent couldtestified Peters rather than Hurt suggested a committee. Hurt's recollectionwas much better than Robb's and Hurt impressed me more while on thewitness stand. I credit Hurt's version.397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeliminate the source of some of their discontent. I furtherfind that Peters' conduct of meetings with employees,under the circumstances, including his request that Hurtand Robb "cool down" the union activity, was violative ofSection 8(a)(1) of the Act, as Peters was obviouslypromising employees additional benefits and improvedworking conditions to cause them to cease their unionactivity.10F. The Suspensions of William Fairless and JohnCoryellWilliam Fairless and John Coryell were suspended for 3days without pay on August 18. Respondent contends itsuspended these employees because they knowingly violat-ed a company rule by leaving the plant for dinner withoutclocking out. General Counsel asserts the action wasmotivated, in part, by the union activities of the employees.I find no violation in connection with these suspensions forthe reasons set forth below.John Coryell was hired by Respondent as a millwright at$7.20 per hour on March 23, 1976. Osborn was hissupervisor. William Fairless was hired approximately 3weeks later, on April 12. He was also hired as a millwrightat $7.20 per hour. Fairless was originally supervised by"Chief" Lindsay, and later by Osborn. Although there wasconsiderable overtime work at the plant for maintenanceemployees during the entire period of their employment,neither of these employees liked overtime work. Due to thefact that they frequently refused to work overtime, RolandBorey, the plant maintenance superintendent, suggested inJune or early July that each of them find another job wherethey would be required to work only 40 hours per week.Coryell and Fairless both signed union authorizationcards on July 15. They engaged in no other union activity.Neither was particularly friendly with other employeesbecause the employees were unfriendly towards them, asthey refused to perform what others felt was their fair shareof the overtime work.In addition to the fact that they refused to work overtimewhen possible, Coryell and Fairless ate their lunch offcompany property each day.Maintenance Superintendent Borey testified he had beeninformed in March that many of the maintenance employ-ees were leaving the plant for lunch without clocking out(and back in on returning), and that they were takinglonger than the time allowed for lunch. Accordingly, hecaused a notice to be posted at the timeclock on March 22providing:At any time an hourly employee leaves the plant, he orshe must punch out, and punch back in upon returning.This includes (I) during his regular shift, (2) onovertime for personal reasons, or (3) during lunch-breaks. This is necessary for the safety procedures ofthis plant and the employees. Thank you for yourcooperation.10 In brief General Counsel urges such a finding although the violationwas not alleged in the complaint. The issue was fully litigated withoutobjection at the hearing and does not materially vary from the complaintallegations. Accordingly, I conclude such a finding is clearly appropriate.California Bake-N-Serv Ltd., 227 NLRB 548 (1976), and cases cited therein.The record reveals that Coryell and Fairless as well asother employees clocked in and out at lunchtime asdirected for a short time after the notice was posted.Thereafter the more skilled craftsmen ignored the notice,leaving for meals without punching out or in, while theirhelpers normally clocked out and in.On August 17 the employees in the maintenancedepartment, including Coryell and Fairless, were requiredto work overtime. It is undisputed that assistant mainte-nance superintendent informed them during the afternoonthat no one was to leave the plant that evening; that theywere to eat on the premises.However, at approximately 6 p.m., Coryell and Fairless,who testified they did not like the TV dinners served byRespondent to employees working overtime, left the plantwithout clocking out and returned from their dinner atapproximately 6:40 p.m. Supervisor Richardson observedthem leave and upon their return they were summoned toPark's office where they were informed they had beensigned out at 6 p.m. -to return at 8 a.m. the followingday.The same evening, Lee Thomas Judd, another mainte-nance employee, left the plant for approximately 25minutes to eat at his home. He did not punch out or punchin upon his return. He credibly testified that no supervisormentioned the situation to him that night, but Richardsoncame to him the following day, and said, "Lee, don't leavethe plant any more without punching out.... Don'tworry about it though, we're not after you." Judd had notsigned a union card and, as indicated hereinabove,Assistant Maintenance Superintendent Park and, presum-ably, Richardson were aware of this.On the morning of August 18, Coryell and Fairlessreported to the maintenance office at 8 a.m. Alexander, thepersonnel manager, Richardson, and Borey were in theoffice. Borey informed the employees they had violated acompany rule by failing to clock out when leaving the plantthe evening before and asked if the employees knew this.They indicated they did and were suspended for 3 days(August 18, 19, and 20) without pay. They were asked tosign completed forms entitled "Notice of Personnel RecordEntry" which documented the rule, the infraction, andnoted the punishment."General Counsel's argument that Coryell and Fairlesswere suspended for discriminatory reasons is persuasive ifthe doctrine of respondent superior is utilized to the fullestextent. The picture which would evolve is that Respondentwas aware that Coryell and Fairless had signed unioncards; it was aware that two union adherents and onenonunion employee violated the clock out-in rule onAugust 17, and it punished the union adherents andrefrained from punishing the nonunion employee and toldhim Respondent wasn't after him. The difficulty with thisargument is the fact that the record does not reveal thatBorey, the man who decided to discipline Coryell andFairless, knew that Judd had left the plant without clockingout or in on return on the evening in question. Due to the" The forms both indicated the employees had been previously warned.There was a dispute as to whether the warning came orally from a supervisoror via the notice posted at the timeclock. In my view, the dispute need notbe resolved as both employees admitted they were aware of the rule.398 BIG THREE INDUSTRIAL GAS & EQUIPMENT CO.fact that Richardson was close to the employees and keptthem informed as to what was going on in the WhiteHouse, I seriously doubt that he made Borey or Park awareof Judd's actions on August 17. 1 am not disposed to inferthat he did. Thus, I am convinced that the issue presentedwith regard to the suspensions is whether Respondent candiscipline known union adherents when they knowinglyviolate a company rule. The answer, of course, is thatparticipation in union activity does not insulate anemployee from discipline or discharge for misconduct inconnection with his work. Considering all the circumstanc-es, I find General Counsel has failed to prove by apreponderance of the evidence that Coryell and Fairlesswere suspended for discriminatory reasons. Accordingly, Ishall recommend dismissal of those allegations of thecomplaint which refer to their suspensions.G. The Alleged Discriminatory Discharge of 34Employees on August 25On August 25, Respondent discharged all of theemployees in its maintenance department at the Bayportplant. It contends this action was taken solely to remedy adisruptive situation which then existed at the plant.General Counsel contends the reasons assigned for thedischarges are pretextual and that Respondent was motiva-ted to discharge the employees by their union activities. Asummary of the evidence relating to the discharges and themanner in which they were effectuated is set forth below.A few remarks should be made to explain the setting inwhich the layoff occurred. Thus, the union organizationalcampaign was initially quite successful, particularly in themaintenance department, and, as revealed by the record, atleast 33 cards were signed by employees by July 21.12 Thecampaign was impeded severely by Respondent's instanta-neous opposition, most of which was unlawful. Conse-quently, by early August the principal union adherents,Robb and Hurt, who recognized the difficulty they wouldexperience in obtaining majority support of the hourlyemployees, attempted to get Respondent to agree to alesser form of representation -a company union or acommittee. Respondent, on the other hand, was seeking tostop the campaign by engaging in the unlawful activitydescribed above. With matters at somewhat of a stalemate,acts of violence, threats, and disruption were experiencedat the plant and elsewhere.The first series of incidents involved machinery in theplant. Plant Manager Beville testified a 2- by -4 wasjammed in a water pump in July or August resulting inrepairs which he estimated at a cost of $1,200 or $1,300.Next, the internals of a boiler were ripped out in August,with repairs costing $2,000 to $3,000. Thereafter, threeparts to a turbine, then disassembled and under repair bythe maintenance department, were missing. One part, a12 G.C. Exhs. 2-5. 7, 9, 11, and 13-38. The latest date on cards admittedin evidence was July 21, 1976. Five cards signed by production employeesstill employed by Respondent at the time of the heanng were not placed inthe record.a3 Respondent has a written bomb threat procedure in the record asResp. Exh. 8. It contains instructions regarding report of threats to police.instructions concerning the manner in which such calls are to be handled.and instructions regarding personnel actions including search methods.thrust ring, was never found and machining of a new partcost Respondent several thousand dollars.On August 19, the incidents experienced became moresevere. At approximately I a.m. on that date, SupervisorRichardson received an anonymous telephone call duringwhich his life was threatened. Shortly thereafter, threeshots were fired at his house and later investigationrevealed three 38-caliber bullets in the roofline of hishouse. Additionally, both of the gas tanks of Richardson'sprivate automobiles were sugared the morning of August19. Plant Manager Beville testified the incidents werereported to him after Richardson came to work on the datein question.At 8:30 p.m. on August 19 the first of a series of bombthreats, which were to cause consternation at the Bayportplant until 6 a.m. August 20, was received by Respondent.Duwayne Harman, a temporary supervisor at the plant,answered the phone and an anonymous caller stated:Listen close, motherfucker, and listen close to me. YouBeville, and you Durbin, there's a bomb set to go offnow. Get your ass out.Harman reported the threat to his supervisor, NormanDunnham, who in turn called Plant Manager Beville. Atthe time some six of Respondent's maintenance men, ledby Hurt, some Brown & Root maintenance personnel, andthe 4 p.m. -12 midnight production employees wereworking. Pursuant to Respondent's bomb threat proce-dure,13police and fire units were called, and nonproduc-tion employees, including the maintenance force andtransportation employees, were evacuated to the gate areaof the plant. The threat was investigated by the HarrisCounty sheriffs office and search of the plant by plantpersonnel and the authorities failed to reveal the presenceof any explosive device.14Respondent's maintenance crew,with exception of Hurt, clocked out and went home at 9:30or 10 p.m. Hurt remained to assist in the search for a bombuntil approximately 11 p.m.15At the time of the hearing,the sheriff's investigation file was still open as the callerremained unknown and no arrest had been made. Mainte-nance work was interrupted by the bomb threat, butproduction work was not.Later in the evening on August 19, Beville's wife receiveda phone call at their home at approximately 10:30 p.m.Mrs. Beville testified the caller was anonymous and theconversation was as follows:Caller: Is Mr. Beville there?Witness: Who's calling?Caller: There's a bomb going to go off at 6 o'clocktomorrow morning. Make sure his ass is out there.Mrs. Beville immediately reported the call to her hus-band, who was still at the plant. As the plant was then14 The report prepared by the sherifls office, which merely documentsthe occurrence, appears in the record as Resp. Exh. 2.s1 Beville testified he didn't think Hurt assisted in the search. I creditHurt because he left an hour after the other maintenance employees andBeville didn't appear to have actual knowledge as to Hurt's activities.399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperating pursuant to its bomb threat procedure, thisthreat simply prolonged the situation that then existed.The record reveals that at least two additional bombrelated calls were received at the Bayport plant during theearly morning hours on August 20. Thus employee JeffGerber testified he received and taped two calls made byan unknown person. The first was as follows: 16Caller: The second one will go off at 3 o'clock sharp.Gerber: What was that?Caller: The first one was funny. The second one willgo off at 3 o'clock sharp.Gerber: 3 o'clock sharp?Caller: Right here.The second call was received about an hour after the first.It was as follows:Caller: Let me speak to A. J. Fagan.Gerber: Gerber speaking.Caller: You have about ten minutes.Gerber: Where is it?Gerber reported both calls to his supervisor, and Respon-dent's bomb alert procedure, which was already in effect,was continued. The record fails to indicate whether themaintenance employees who worked the 12 midnight to 8a.m. shift were evacuated after Gerber received the above-described calls. Respondent's production employees con-tinued to work.l7The final anonymous call during the 24-hour periodunder discussion was made to Marjorie Borey, RolandBorey's wife, at 8 a.m. on August 20. When she answeredthe phone at her home on that occasion, an unknownperson said calmly and deliberately "tell him to be careful.Be careful." Mrs. Borey reported the call to her husband atthe plant immediately.'8Beville testified that the bomb threats experienced onAugust 19 and 20 caused Respondent to add an additionalBurns security guard to each shift immediately. Additional-ly, Respondent posted a notice at the plant which statedthat utterance of bomb threats constituted violation of theHobbs Act (Resp. Exh. 10).Employee K. O. Dreymala, a class B operator, testifiedthat upon hearing of the bomb threats received at the planton August 19, he felt on August 20 that he should bring toPlant Manager Beville's attention a situation in which hewas involved earlier. Thus, on August 20, Dreymalainformed Beville that earlier in the summer he was policinga work permit requiring employees to wear lifelines whilereplacing fan blades on top of a tower in the plant.Maintenance employee Allbright was in charge of theoperation and maintenance employees Dill and Hurt wereworking with him. None wore lifelines as required andDreymala told them to correct the situation, and they putthe lines on. Feeling the employees might take the linesback off, Dreymala went half way down the tower and then'6 The record does not clearly reveal the time this call was received. Thewitness described an alleged call which was received at approximately 12:30a.m. and Respondent's log reveals the call was received at 2 a.m.l? Although I have no reason to disbelieve the testimony regarding thebomb threat made to Mrs. Beville and the two calls made to Gerber duringascended again and hid where he could observe. Theemployees had removed the life lines so he reported themto his supervisor, who in turn contacted their maintenancesupervisor. The next day, after the three maintenanceemployees had been reprimanded for their conduct,Dreymala went to the top of the tower in connection withanother hazardous work permit. He informed Beville thaton the second occasion Hurt, Allbright, Dill, Randal Bell,and Mike Robb surrounded him on top of the tower andtold him they had gotten in trouble over the incident theprevious day, and while standing on the edge of the towertold him if he had anything further to say about a violationof a permit he had better come to them or else.The above-described events, according to Beville, ledhim to prepare a memorandum which he delivered to hisboss, Glen Wheat, Respondent's vice president in charge ofplant operations, on August 23. Beville testified he gave thememorandum to Wheat, explained he felt the observationstherein indicated the maintenance department personnelwere the source of the difficulties recently experienced, andhe recommended that the Respondent's maintenanceemployees be terminated and that maintenance at theBayport plant be subcontracted to Brown & Root. Thememorandum, which was admitted in evidence as Respon-dent's Exhibit 9, is set forth in its entirety, minus pencilnotations:Events prior to 8-19-76 bomb threat directed towardsBig Three:I. Maintenance Supervisor, John Richardson, wasthreatened by phone at approximately I AM.2. John Richardson's house was shot three times bya .38 caliber slug.3. John Richardson's personal automobiles (2)were sugared (gas tanks).4. Maintenance Manager, Roland Borey, wasthreatened by phone through his wife. 10 AM (watch it)Possible suspects responsible for above are WilliamFairless and John Coryell.Possible reason was these two men were suspendedfor three days for disciplinary action by Roland Boreyand John Richardson. There is no definite proof of this.It is my understanding that John Richardson's incidentwas handled by the Baytown Police.The next event was the bomb threat to Big ThreeBayport plant at approximately 8:45 PM. This call wasreceived by acting Shift Supervisor, Duwayne Harman.The voice was a deep male voice with no noticeableaccent. The message was,"Listen to me close, mother fucker, close. You,Durbin, you Beville, there is a time bomb set togo off. Get your ass out now."At 10:30, my home was called (Tom Beville), atwhich time my wife answered the phone. A male voiceasked for Mr. Beville (pronounced wrong), to which mywife replied, "Who's calling?", again asked for Mr.the morning of August 20, it should be noted that no evidence was offered toshow that Respondent reported these alleged threats to the police pursuantto its bomb threat procedure.18 A second anonymous call was received at the Borey home on theevening of August 20. The callerjust laughed and hung up.400 BIG THREE INDUSTRIAL GAS & EQUIPMENT CO.Beville, at which my wife replied, "He's not available."A voice then said, "Tell him the plant is going to blowup at 6:00 in the morning. Tell him to get his fat ass outthere." and then hung up.As per our safety procedure, I was immediatelynotified by my Shift Superintendent, Norman Dunnam.Mr. Chuck Curtis, Driver Trainer, immediately execut-ed our bomb threat procedure. The Harris CountySheriffs Department was notified, the Pasadena FireDepartment was notified, plant supervision was noti-fied, and evacuation of all unnecessary personnel wasmade. When sufficient supervision arrived, a three andone-half [hour] search was made of the plant. Therewere no findings. Normal operation was resumed atapproximately 12:00 midnight.A good majority of our plant maintenance at thistime felt that it was unsafe for them to continue towork, at which time I consented for them to leave. Themajority of plant operators remained as did themajority of the contracted Brown & Root personnel.Big Three plant maintenance, except for TalmadgeSmith, A.J. Feagin, and several Big Three laborers, left.At this time, the remaining plant personnel wereinformed of the 6 AM bomb threat and were advisedwe would take the same procedure of the 8:45 PMbomb threat.At 2:10 AM another bomb threat was received byJeff Gerber. This bomb threat was recorded and is ontape. Briefly, it stated that a bomb would go off in theplant at 3 AM. At 2:50 AM another call was receivedand recorded. It said that we had ten more minutesbefore it would go off. At this time we proceeded withthe same procedure used at the 8:45 PM threat. Noother bomb threats were received after 2:50 AM.During the early AM, I played the last two taperecordings of the bomb threats to various plantpersonnel in an attempt to identify the caller. Thefollowing facts became available:1. Kale Dreymala made possible identificationof this voice from certain terminology used in thefirst taped threat as the voice of Mike Robb, amaintenance mechanic. He recalled an incidentapproximately four to five months previous whereMike Robb, Jim Bowlin, Bob Dill, Tom Hurt andFred Walker failed to comply with a HWPpermit. At that time he requested them to comply,which they failed to do and he then reported themto his immediate supervisor. The following nightin the same area and approximately same person-nel led by Jim Bowlin and Mike Robb surround-ed him on top of # I cooling tower. They toldhim in effect, anytime he had any complaints theyhad better come to them and not to supervision.During this conversation, terminology that MikeRobb used was similar to the terminology of thefirst tape recording (Right here).2. Albert Lindsey, when he was requested tolisten to the tape, made possible identification ofMike Robb.3. Joe Park, when he listened to the tape,identified the voice as Jim Bowlin.4. Mike Robb and Jim Bowlin were on dutyuntil 10 PM on the 19th, at which time they leftthe plant in a 1967 white pickup, license#GH9800. Shortly thereafter, they were ob-served driving back and forth in front of the plantby the Burns guard service. Several of Burnsdetectives followed the white pickup which finallystopped on Fairmont Parkway. Burns detectivesobserved from a distance and radioed theirdispatcher to notify the Harris County SheriffsDepartment. When the Harris County SheriffsDepartment arrived, the people were gone. Atapproximately 6:30 AM this vehicle reappearedin the parking lot, driven by Mike Robb,accompanied by Jim Bowlin. Jim Bowlin wentinto the plant for approximately ten to fifteenminutes then he returned to the pickup. WhileBowlin was out of the pickup Harold Riese,Safety Supervisor, asked Mike Robb if he haddriven by the plant several times and he told himthat they had driven by the plant. They leftaround 10:00 PM and had gone to get a few beersto have a party. He said they were drivingsomeone home and his truck vapor locked andthat they had to walk to get another vehicle. Iinformed him that the Harris County Seriffs [sic]Department were looking for a truck with hislicense number. Jim Bowlin came out of the plantand got into the truck. They informed HaroldRiese they would not stay and search for a bomblast night and that is why they left. (Possibilitythey could have made the 10:45, 2:10, and 2:50phone threats.) After the conversation they leftthe parking lot at a high rate of speed.Beville, who was operations manager at the Bayportplant for some 9 years before he was elevated to plantmanager during the first week of August, denied that unionactivities of employees had anything to do with hisrecommendation that the maintenance crew be terminated.To bolster this denial, Beville testified he was on vacationfrom July 8 or 9 to August 2; that he was unaware of anyunion activities at the plant during August; that none of hissupervisors had reported who had signed cards; that hewas unaware of who had signed cards; and he specificallydid not know before they appeared at the hearing thatCoryell and Fairless had signed cards. Glen Wheat, whotestified he called the Bayport plant every morning toobtain a status report from his plant manager, did notindicate the extent of his knowledge of union activities atthe plant, if any, and failed to mention the Union as beinga matter which was discussed at the corporate offices atany time.Beville testified he recommended that Respondent'smaintenance force be replaced because of the bombthreats, and the threats or violence experienced bysupervision, including John Richardson, Borey, and him-self. He attributed these acts to persons in the maintenancedepartment because the bomb threats started immediatelyafter two maintenance employees were laid off (Fairlessand Coryell); Richardson, who was threatened, had hishouse shot at, and auto gas tanks sugared, was employed in401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe maintenance department; and other supervisors threat-ened were from the maintenance department.After Wheat received Respondent's Exhibit 9, completewith Beville's recommendation that Respondent terminateits maintenance employees, he indicated a meeting withundisclosed persons was held at Respondent's Houstonheadquarters the morning of August 24. Thereafter, Wheatcontacted Beville and arranged a meeting at the latter'shome for that evening. The meeting at Beville's home wasattended by Sid Durbin (in charge of operations at Bayportplant), Skip Beuttner (position unknown), Dowman (Re-spondent's director of personnel), Glen Wheat, and Beville.They discussed the matters in Respondent's Exhibit 9 andreportedly sought alternatives to Beville's recommendationthat the situation should be cured by terminating Respon-dent's maintenance force. No alternatives were forthcom-ing.19The next day, August 25, Wheat attended a meeting atRespondent's Houston office. Present were H. R. Smith,chairman of the board, Bill Borey, Charlie Glasier, BobMoore, Jerry Dowman, Sid Peters, and Beville -byspeaker phone. At this corporate meeting, Beville's recom-mendation was adopted.Although the decision to terminate the Bayport mainte-nance crew was made early on August 25, Respondent didnot effectuate the decision until approximately 10:30 p.m.because it wished to announce the decision at a time whichwould minimize the possibility of sabotage by employees inthe maintenance department. Accordingly, commencing atapproximately 10:30 on August 24, Dowman and BayportPlant Personnel Director Alexander called maintenanceemployees and read them the message set forth inRespondent's Exhibit 5 which provides in pertinent part:TO ALL EMPLOYEESEffective midnight, August 25, 1976, Big Three Indus-tries, Inc., is discontinuing all maintenance shifts.Maintenance will be subcontracted because Big Threehas determined this is a safer, more reliable, moreefficient and flexible way to accomplish the necessarymaintenance.You will be paid for all hours worked through August25th, plus 16 hours for Thursday and Friday, August26th and August 27th, plus 40 hours pay in lieu ofnotice.GROUP IArrangements have been made for you to report to theBayport Guard Building 9 AM -Thursday -Aug. 26where you will be met and given your paycheck for allmonies due. You will also be given the opportunity to19 Roland Borey, who was in charge of the maintenance department atthe Bayport plant, was apparently not invited to attend the meetingalthough his counterpart, Durbin, who was in charge of the productiondepartment, was in attendance. The record reveals Borey was available, butfails to reveal why he was not invited to this important meeting whichconcerned his subordinates.20 Mechanically, Respondent divided the maintenance department intothree groups. Group I was told to come to the plant for final processing at 9pick up your personal belongings and tools from thePlant area at that time. You will be expected to turn inyour Identification Badge prior to receiving yourpaycheck.20Both Alexander and Dowman testified that when statingthe reasons for termination they did not give any reasonexcept those stated on Respondent's Exhibit 5. If theperson they talked to asked questions not answered by thatdocument, they simply answered they did not know.21To demonstrate the validity of its decision that itsmaintenance employees were responsible for the predis-charge acts described hereinbefore and that its decision tosubcontract the maintenance work was sound, Respondentoffered evidence relating to the postdischarge period. Thus,employee Wayne Lamson, a salesman employed inRespondent's sales office which is located outside thefenced area of the plant, testified that on August 26 heanswered the phone at the office and an unknown personstated "It's going up in 10 minutes." Lamson asked thecaller to repeat and the caller again said, "It's going up in10 minutes." The call was immediately reported to theemployee's supervisor and the sales office was evacuatedfor about 15 minutes.22Between I and 1:30 p.m. on thesame day a second call was received at the sales office byemployee Allen Jones. On that occasion, the anonymouscaller said, "It's going up at 2:30." Asked to repeat, he did,stating "2:30, 2:30, 2:30." This call was also reported to theemployee's supervisor immediately and the building,housing some six sales persons, was evacuated for abouthalf an hour. The call was reported to the sheriff's office,and the official report was placed in evidence as GeneralCounsel's Exhibit 46. No explosive device was found oneither occasion and no arrests were ever made in connec-tion with the incidents.Beville testified no bomb threats or other incidents ofthreat or violence have occurred at the plant or among itspersonnel since August 26.With respect to the success or failure of the switch fromits own maintenance personnel (assisted by Brown & Root)to a subcontract situation wherein Brown & Root accom-plished all maintenance at the Bayport plant, the recordreveals the normal maintenance force contingent (allinclusive) has been reduced from 73 employees as ofAugust 25 to 50 as of the time of the hearing, whilepayments to Brown & Root have risen from an average of$50,000 per month to $80,000. Additionally, Bevilletestified that Respondent kept statistics measuring theutility or reliability of machinery and the report for themonths of June, July, and August showed reliability of 91.9percent, while the next report (for a period when Brown &a.m., Thursday, August 26; Group 2 was to report at 2 p.m. on August 26;and Group 3 was to report at 9 a.m., Friday, August 27.21 While Alexander indicated that persons who were informed of theirtermination at the plant were not given the "stock" message, the recordindicates nothing beyond the fact that they were terminated when theyappeared.n The sheriffs office was called, but no report concerning the incidentwas placed in evidence.402 BIG THREE INDUSTRIAL GAS & EQUIPMENT CO.Root was performing all maintenance) showed a reliabilityfigure of 96.2 percent.23AnalysisRespondent asserted as an affirmative defense in thiscase that it terminated the employees in its maintenancedepartment on August 25 because they engaged inunprotected activity and/or it had reason to believe theydid. In my view, no evidence was offered at the hearingwhich remotely tended to prove either assertion. In point offact, the only evidence bearing on the subject wasRespondent's Exhibit 9, which was not offered or admittedin evidence to prove who committed the acts of August 19and 20, and the testimony of employee Dreymala, whichdid no more than demonstrate that several employees inthe maintenance department voiced dissatisfaction with theway young Dreymala performed his duties. Accordingly,Respondent's assertion that maintenance employees com-mitted the August 19 and 20 acts or it had reason to believethey did remains a bare assertion unsupported by any factswhatsoever.On the other hand, there is a virtual wealth of evidence inthis record which supplies an unlawful motive for the massdischarges on August 25. As indicated above, the employeeorganizers caused a large majority of the maintenanceemployees to sign union cards during the month of July.Through extensive interrogation of employees and surveil-lance of their union activities, Respondent became fullyaware of the identity of the leading adherents and learnedwho had signed cards by late July or early August. It wasfully aware of the fact that the union activity was localizedin the maintenance department and that, as of August 25,the production employees had not wholeheartedly joinedthe campaign. Contrary to Respondent's contention, theunion organization drive had not harmlessly run its courseby August 25. At the very least, the maintenance employ-ees were then insisting on representation in the form of acompany union or an employee committee. Robb and Hurthad put the latter proposition to Peters in early August andthey had not, by August 25, been given a reply. Thus, anylull that existed in the union campaign had been caused byRespondent and the record reveals it was merely tempo-rary.Ignoring the above facts, Respondent offered evidencefalling into three categories at the hearing to prove that itlawfully discharged its maintenance force. It offeredevidence concerning alleged sabotage of machinery for thedual purpose of casting suspicion on the maintenanceemployees and justifying its layoff or discharge procedure,i.e., calls to employees at their homes late at night and useof security when they reported to pick up their checks andpersonal belongings. Secondly, it offered evidence reveal-ing the August 19 and 20 incidents to justify the decision todischarge the maintenance force. Finally, it offeredevidence of postdischarge events and statistics to prove the13 Cross-examination of Beville and Wheat by General Counsel revealedthe Bayport plant underwent a "turnaround,." defined to be a penod ofconcentrated work on machinery to make it more relable and productive, inSeptember 1976. Admittedly, additional maintenance personnel are hiredfor "turnarounds." Wheat admitted reliability would naturally be a lesserpercentage immediately before a "turnaround" than immediately afterward.wisdom of its decision to terminate the employees inquestion. Respondent would have me consider this evi-dence in isolation thus causing me to conclude it had goodand valid reasons for discharging its maintenance force onAugust 25. Respondent's position is unrealistic anduntenable.The union situation was unresolved in August and I inferthat Respondent's top management remained concernedwith the union activity of the maintenance employees onAugust 25. The inevitability of such concern makes thetestimony of Beville and Wheat exceedingly suspect.Respondent would have me believe that despite repeatedthreats to run off the maintenance force because of theirunion activity, the union activity of these employees wasnot a matter of consideration or discussion during meetingswhich led to the decision to discharge them. I do not acceptthis assertion. To the contrary, I find that Beville andWheat carefully avoided any mention of the unionactivities of employees in connection with the August 25terminations to mask the fact that those activities were amotivating reason if not the sole motivating reason, for thetermination of the maintenance force.General Counsel contends that the legal principals setforth in N.LR.B. v. Burmnup & Sims, Inc., 379 U.S. 21(1964); and Hyster Company, 195 NLRB 84 (1972), areapplicable in the instant case. In those cases the issuesconcerned the legality of discharge of union adherents whothe employer reasonably believed had engaged in unpro-tected activity. That situation is not presented in this case.Instead, the situation here is more closely analagous to theone before the Board in American International AluminumCorp., 149 NLRB 1205 (1964). In the latter case, theemployer had reasonable cause to believe that certainemployees had instigated and directed slowdowns. Ratherthan terminate those involved in the unprotected activity, itterminated the entire production crew, and thereafterterminated its contract with their collective-bargainingagent. As the motive for the termination of the employeeswho had engaged in unprotected activity was tainted bythe unlawful intention to terminate the contract, the guiltyemployees as well as the innocent were ordered reinstated.Here, the situation differs only in that Respondent hasfailed to prove that it had reasonable cause to believe thatmembers of the maintenance crew engaged in unprotectedactivity. Respondent merely suspected some employeesmay have engaged in unprotected activity and chose toterminate all of them to end the union activity and topossibly end the bomb threats and allied behavior.The pretextual nature of the reasons assigned byRespondent for the mass terminations on August 25 isrevealed in part by the fact that it terminated all themaintenance employees rather than-just those it suspectedin connection with the August 19 and 20 activities.Respondent knew that almost everyone in the maintenancedepartment had signed union cards and it suspected thatonly a few employees in this department had been involvedThis fact was borne out by reliability reports placed in evidence by GeneralCounsel which revealed: June 1976 -90.6 percent; July 1976 -90.9percent: August 1976 -94.3 percent; September 1976 -98.4 percent(turnaround month); October 1976 -96.3 percent; and November 1976 -93.9 percent.403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the unprotected activity experienced. Beville and Wheatboth testified that unspecified alternatives to the massdischarge of all maintenance employees were discussed.One is left to conjecture as to whether termination ofsuspects only was discussed, and one is left to conjecture asto why all employees in the maintenance department weredischarged. In my view, these matters are left to conjecturebecause they were discussed by top management andrevelation of the discussion would reveal the unlawfulmotivation which served as a basis for the decision todischarge the entire maintenance crew.For the reasons stated, I find that Respondent wasmotivated to discharge the 34 employees named in thecomplaint on August 25 by its desire to chill the unionactivities of employees at its Bayport plant. Accordingly, Ifind that the discharge of these employees violated Section8(a)(3) and (1) of the Act.24Although some of theemployees were not shown to have engaged in unionactivity, such proof is unnecessary as they were terminatedto end the union activity, California Bake-N-Serv Ltd., 227NLRB 548 (1976), and cases cited therein.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1. The Respondent, Big Three Industrial Gas &Equipment Co., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.3. By interrogating employees concerning their unionactivities and sentiments and the activities and sentimentsof other employees; by threatening employees withdischarge or lack of promotion in order to discourage themfrom joining or assisting the Union; by promising benefitsto employees in order to encourage them to forgo theirsupport of the Union; and by creating the impression thatthe union activities of its employees were under surveil-lance, I find that Respondent has violated Section 8(aXl)of the Act.4. By discharging the 34 employees named in thecomplaint on August 25, 1976, I find Respondent hasdiscriminated in regard to the hire or tenure of employ-ment, thereby discouraging membership in a labor organi-zation in violation of Section 8(a)(3) and (1) of the Act.24 Employees Judd and Burleson credibly testified Supervisor Richard-son told them on August 26 that a reason for the terminations was theUnion. I do not base my finding of discrimination upon this testimony asRichardson did not attend the meetings leading to the decision to terminateand it appears his utterances constituted a statement of opinion rather thanknown fact. Similarly, I have considered the credible testimony of employee5. All other allegations of the complaint that Respon-dent has violated Section 8(aX3) and/or (1) of the Act havenot been sustained by a preponderance of the evidence andare to be dismissed.6. Joe Park, Gerald Alexander, John Richardson, RayOsburn, Lynn Reddoch, Albert Lindsay, and A. J. Faganwere, at all times material herein, agents of Respondentand supervisors within the meaning of Section 2(11) of theAct.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and that it take certainaffirmative action to effectuate the policies of the Act.Respondent will be required to offer:T.T. AldridgeThomas AllbrightJames BowlinJesse D. BurlesonGary CarricoJohn E. CoryellRichard A. DickmanJames L. EllisWilliam FairlessAlan E. FowlerRobert M. FoxKenneth GatlinTom HurtLouren LambDaniel G. LeggettJesse LopezRichard McBrideSteve McKnightRobert MolisRobert RhoadesRichard Michael RobbCharles RodriguezTalmadge F. SmithJeff StevensonRicky TalentJ.K. TrojanowskiFred WalkerJohnnie M. WilliamsMarvin J. WilliamsSteve WylieKen TadlockMike VickeryLee JuddFloyd Williamsreinstatement to their former positions or, if those positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, dismissing, if necessary, anyone who may havebeen hired to perform the work which they had beenperforming; and to place said employees for whom jobs arenot immediately available pursuant to the above, on apreferential hiring list according to seniority, to the extentpossible. Additionally, Respondent will be ordered to makethese employees whole for any loss of earnings they mayhave suffered by reason of their unlawful termination withbackpay to be computed on a quarterly basis, makingdeductions for interim earnings, and with interest to bepaid at the rate of 6 percent per annum. F W. WoolworthCompany, 90 NLRB 289 (1950); Isis Plumbing & HeatingCo., 138 NLRB 716 (1962), enforcement denied ondifferent grounds 322 F.2d 913 (C.A. 9, 1963).Allbright which reveals Supervisor Park told him in September that he hadbeen instructed to refrain from recommending former maintenanceemployees to other employers and Park informed Allbright that none of theformer maintenance employees would be permitted back in the Bayportplant, even when working for a subcontractor. I make no findingsconcerning this testimony as no violation was alleged.404 BIG THREE INDUSTRIAL GAS & EQUIPMENT CO.Upon the foregoing findings of fact, and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER25Respondent Big Three Industrial Gas & Equipment Co.,Pasadena, Texas, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their unionactivities and sentiments and the activities and sentimentsof other employees.(b) Threatening employees with discharge or lack ofpromotion if they engage in activities on behalf of theUnion.(c) Promising employees benefits including wage increas-es, or better working conditions to induce them frombecoming or remaining members of the Union or to refrainfrom giving assistance or support to it.(d) Creating the impression that the union activities ofemployees are under surveillance to discourage member-ship in or activities on behalf of the Union.(e) Discouraging membership in or activities on behalf ofOil, Chemical and Atomic Workers International Union,AFL-CIO, or any other labor organization of its employ-ees, by discharging employees because of their activities onbehalf thereof or otherwise discriminating in regard to thehire or tenure of employment or any terms or conditions ofemployment of its employees.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization; to form, join, or assist labor organizations; tobargain collectively through representatives of their ownchoosing; and to engage in concerted activities for the25 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act, or torefrain from any or all such activities.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer the 34 employees named in the section of thisDecision entitled "The Remedy" immediate and fullreinstatement to their former positions or, if such positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights previous-ly enjoyed, and make each of them whole for any loss ofpay due to the violation against them in accordance withthe manner set forth in "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Pasadena, Texas, Bayport plant, copies ofthe attached notice marked "Appendix."28 Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by the Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.:2 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board."405